Citation Nr: 1241411	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  09-45 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1981 to July 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 


FINDINGS OF FACT

1.  The Veteran's reports of continuity of symptoms are not credible.

2.  The preponderance of the evidence is against finding a link between the Veteran's psychiatric disorders and his active military service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for an acquired psychiatric disorder, to include depressive disorder.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) include a May 1982 request for a mental evaluation after the Veteran was involved in an alcohol-related incident.  In March 1982 the Veteran was to be placed in a two week alcohol program.  A May 1982 mental health clinic note indicated that the Veteran was removed from the rehab center due to erroneous ID.  Another May 1982 note indicated that the Veteran was not involved in an alcohol incident.  His mental status was within normal limits and his drinking appeared to be related to peer behavior.  The impression was no apparent alcohol problem.  

Medical records from Froedtert Memorial Lutheran Hospital dated in June 1989 indicate that the Veteran was treated in the emergency room after being found outside of a tavern with a loss of consciousness.  His discharge diagnosis, in pertinent part, was cerebral anoxic event.  

In February 1997, the Veteran was seen for a mental status review with reference to organic brain syndrome secondary to a head injury.  The diagnosis was cognitive disorder, not otherwise specified, meant to represent his mild neurocognitive disorder secondary to the head injury of record.  

A February 2007 evaluation showed the Veteran's chief complaints included depression and hearing voices.  

VA medical records include past medical history notes detailing traumatic brain injury (TBI) in 1989.  In June 2008, the Veteran sought in-patient treatment with a history of polysubstance abuse and schizophrenia.  He admitted that he was vaguely suicidal prior to admission but admitted that he felt safe and better once admitted.  In July 2008, the Veteran denied any psychiatric history prior to his post-service head injury.  In September 2008, the Veteran was provided with a mental health assessment to rule out a diagnosis of bipolar spectrum disorder.  During the evaluation the Veteran described his mood as characterized by ups and downs with periods of depression lasting from two to three days to several weeks.  The Veteran reported that while he did not remember exact dates, he had "up" periods representing hypomania in the 1980s prior to his brain injury.  He further reported experiencing depression and auditory hallucinations that started in the 1990s post-injury.  He denied any periods of depressed mood prior to his head trauma/brain injury in 1990.  The physician found that the Veteran's reports of his past psychiatric history were consistent with a diagnosis of bipolar disorder.  The physician noted that while the Veteran reported chronic presence of auditory hallucinations, the Veteran's report indicated that the onset of psychotic symptoms were after the development of hypomanic periods of prolonged high energy and reduced sleep, thus ruling out a diagnosis of schizoaffective disorder.  During a July 2008 psychiatry admission, the Veteran reported that he had a suicide attempt in the 1980s.  

The Veteran was hospitalized from November 5 to November 14, 2008, with diagnoses of psychosis, not otherwise specified; mood disorder, not otherwise specified; TBI; and alcohol dependence in partial remission.  During his admission, the Veteran reported that since his TBI, he experienced multiple "black outs."  He also reported that he started hearing voices ever since his TBI in 1990.  His diagnoses were alcohol abuse in partial remission; mood disorder, not otherwise specified; psychosis, not otherwise specified; rule out mood disorder/psychosis secondary to TBI; and a history of schizophrenia.  The physician indicated that the Veteran's suicidal ideation and depressive symptoms worsened after relapsing on alcohol.  The physician also noted that the Veteran's case was complicated by the fact that he had TBI in 1990.  The Veteran denied a history of mental health issues prior to the TBI.  The physician further noted that TBI could not be ruled out as the cause of the Veteran's mood disorder.  The physician also noted that the Veteran endorsed manic symptoms (euphoria, decreased sleep, and increased depressed mood) alternating with periods of depressed mood therefore making bipolar more likely.  The physician noted that the Veteran's depressed mood could also be secondary to a general medical condition.  The physician further found that the Veteran's psychotic symptoms could also be secondary to his TBI or schizophrenia as the Veteran endorsed paranoia and has a positive family history of paranoid schizophrenia.  A November 13, 2008, discharge note that found the Veteran's previous diagnoses included schizophrenia, psychosis due to TBI, and bipolar disorder.  VA records reveal diagnoses of schizophrenia, depression, psychosis, alcohol abuse, and cocaine abuse.  

Social Security Administration (SSA) records determined the Veteran to be disabled with a primary diagnosis of schizophrenic paranoia and other functional psychotic disorders and a secondary diagnosis of affective/mood disorders.  SSA noted that the Veteran had the following severe impairments:  psychotic disorder, not otherwise specified; major depressive disorder; personality disorder, not otherwise specified; cognitive disorder; and a history of substance abuse disorder.  SSA medical records indicated that the Veteran had a history of auditory hallucinations prior to his head injury but had no other symptoms.  

Medical records from Healthcare for the Homeless of Milwaukee indicated that the Veteran was diagnosed with and treated for major depression, recurrent with psychosis.  

In October 2011 the Veteran was accorded a compensation and pension (C&P) mental disorders examination.  During the examination, the Veteran reported that he recalls feeling depressed before service but indicated that he tried to avoid that.  The Veteran reported that he began hearing low voices while in the Air Force and stated that every now and then he would have a visual hallucination.  He additionally reported that he had memory lapses in the Air Forced where he periodically "lost time."  He reported that he did not seek treatment for his symptoms.  The Veteran reported that after service he worked in sales then worked for another company which he reported that he did well.  He reported that he attended training, graduated, and worked at a hotel until his TBI in 1990.  The Veteran indicated that his auditory hallucinations became more constant and difficult to manage after his TBI.  The Veteran also indicated that he was able to keep up with routine responsibilities of self care; he cooked for himself and managed his hygiene well.  The examiner diagnosed the Veteran with psychosis, not otherwise specified; major depressive disorder, recurrent; and polysubstance abuse, in remission.  The examiner indicated that the Veteran did not present with any symptoms significant for a personality disorder, not otherwise specified.  Based on a review of the Veteran's file, she determined that the Veteran's psychiatric symptoms did not appear until after his traumatic brain injury (TBI).  She noted that while the Veteran reported that he had auditory hallucinations prior to his TBI, numerous other records document his consistent report that psychotic symptoms did not emerge until after his TBI in 1990.  She further noted that all medical evidence points to an onset of auditory hallucinations and visual hallucinations after his TBI.  There was no evidence to indicate that there was any psychiatric condition diagnosed or evidenced during the Veteran's military service or within one year after separation from duty.  

The Board recognizes that the Veteran believes his current psychiatric disorder is related to service.  VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability.  38 U.S.C. § 1154(a) (West 2002); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Moreover, the VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence.  

The Board does not doubt the sincerity of the Veteran's belief that his psychiatric disorders are related to service.  However, the Veteran has not claimed possession of medical training that would permit him to provide a competent opinion concerning the etiology of the condition.  The determination in this case as to the cause of a psychiatric disorder is beyond the observations that a lay person is capable of, and therefore, the Veteran's statements regarding etiology are not competent.  The Board, therefore, finds that the Veteran's statement associating his current psychiatric disorders with service do not constitute competent evidence concerning etiology.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444 (2000).  

Instead, the Board finds that the October 2011 VA examiner's opinion is competent evidence that is entitled to great probative value as it was based on a review of the file, an examination of the Veteran, and as it is supported by a rationale.  The examiner determined that the Veteran's psychiatric symptoms did not appear until after his traumatic brain injury (TBI).  The examiner based her findings on the lack of evidence in the Veteran's STRs, the normal mental status detailed in the Veteran's STRs, and the Veteran's medical records.  The examiner noted that while the Veteran reported that he had auditory hallucinations prior to his TBI, numerous other records document his consistent report that psychotic symptoms did not emerge until after his TBI.  Moreover, the Veteran denied a history of mental health issues prior to the TBI during the September 2008 mental health assessment and again during hospitalization in November 2008.  Additionally, the examiner found significant the Veteran's reports of functioning in the community to be contraindicative to a significant psychosis before his TBI in the 1990s.  Regarding the diagnosis of personality disorder, the examiner determined that the Veteran did not present with any symptoms of a personality disorder.  With respect to bipolar disorder, the examiner indicated that the medical record lacked consistent documentation of manic episodes and the Veteran denied any history of manic symptoms lasting more than one day during the examination, therefore, a diagnosis of bipolar disorder was not given.  In sum, the VA examiner determined that there was no relationship between current psychiatric disorders and service.  

In addition, the Board finds that there is no evidence of a chronic psychiatric disorder in service as the Veteran was specifically evaluated for a mental disorder in service and none was found.  There also is no evidence that the Veteran had a psychosis, such as psychotic disorder not otherwise specified or schizophrenia,  to a compensable degree within one year after discharge from service.  See 38 C.F.R. § 3.384 (2012).  Instead, the evidence first shows the presence of a psychiatric disorder years after service.  

Nevertheless, the Board must still consider whether there is continuity of symptomatology, as the Veteran reported during the VA examination that he had psychiatric symptoms in service and after service.  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

In this regard, the VA examiner found that the Veteran's psychiatric symptoms did not appear until after his traumatic brain injury (TBI) as the STRs do not show evidence of a psychiatric disorder and as numerous other records document the Veteran's consistent report that his psychotic symptoms did not emerge until after his post-service TBI.  In July 2008, the Veteran denied any psychiatric history prior to his head injury.  In September 2008, he reported that he had "up" periods representing hypomania in the 1980s prior to his brain injury, but did not have depression and auditory hallucinations until after his head injury.  During the VA examination, the Veteran reported that he felt depressed prior to service and began having hallucinations in service.  He additionally reported that he had memory lapses in the Air Force where he periodically "lost time."  SSA records dated in August 2009 also show that the Veteran reported a history of auditory hallucinations prior to his head injury, although he did not indicate that the hallucinations began in service.  While the Veteran avers that he had "up" periods representing hypomania in the 1980s, prior to his brain injury and reported that he had a suicide attempt in the 1980s, the Veteran has not provided medical records or information sufficient to obtain medical records from this time, to include any treatment for a suicide attempt.  

The Board recognizes that the lack of evidence in medical records is not a basis upon which to find the Veteran not credible.  See Davidson v. Shinseki, 581 F3d 1313, 1316 (Fed.Cir.2009) ("[T]he Board cannot determine that lay evidence lack credibility merely because it is unaccompanied by contemporaneous medical evidence." (quoting Buchanan, 451 F.3d at 1337)).  The Board finds relevant that Veteran has been inconsistent with the reported onset of his symptoms and has on a number of occasions denied psychiatric symptoms prior to his TBI.  See July 2008 note, September 2008 evaluation, and November 2008 hospitalization records.  However, in August 2009, he reported that he had hallucinations prior to the head injury and, during the VA examination, he reported that he was depressed prior to service and that other symptoms including hallucinations began in service.  Thus, the Board finds that statements concerning continuity of symptoms are not credible as the Veteran has been inconsistent concerning his report of symptoms prior to his head injury versus after his head injury, thereby rendering his statements not credible.  Further supporting this finding is the fact that the Veteran was specifically evaluated for a psychiatric disorder in service and none was found.  

During the October 2011 VA examination, the Veteran indicated that he recalls feeling depressed before service.  However, a review of the Veteran's STRs show that the Veteran was not treated for depression or other psychiatric disorders in service and that he denied depression or excessive worry on the report of medical history completed in conjunction with his service enlistment examination.  He was specifically seen in the mental health clinic while in service in March 1983 and his mental status was found to be within normal limits. Therefore, absent manifestation or incurrence of a psychiatric disorder in service, the presumption of soundness is not for application.  Gilbert v. Shinseki, No. 11-2355 (U.S. Vet. App. Oct. 24, 2012).  

Where drug and alcohol abuse is at issue, service connection is precluded "in two situations:  (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse."  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Service connection is not precluded if alcohol abuse is secondary to a service-connected disability.  Id.  Even if a veteran has a service-connected disability, however, service connection would be precluded for the alcohol or drug abuse disability if it is actually due to willful action rather than the result of the service-connected disability.  Id. at 1378.   In the present case, the Veteran was evaluated in service after involvement in an alcohol-related incident.  However, STRs show that the Veteran was erroneously placed in a rehab center, and, upon another examination, the Veteran's mental status was within normal limits and his drinking appeared to be related to peer behavior.  
Accordingly, service-connection for abuse of alcohol is precluded under 38 C.F.R. § 3.301(c)(2).  With respect to substance abuse, service connection on a direct basis for such abuse is precluded pursuant to 38 C.F.R. § 3.301(c)(3), as the progressive and frequent use of drugs to the point of addiction is considered willful misconduct.  Moreover, neither the Veteran, nor the medical evidence, indicates that alcohol and substance abuse is due to or aggravated by a service-connected disability.  

With regard to the SSA records showing a diagnosis of a personality disorder, the Board notes that, generally, a personality disorder is not eligible for service connection, as it is not considered a disease or injury for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, such condition may be service-connected if it is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  In the present case, the only indication that the Veteran had a diagnosis of a personality diagnosis was in the SSA records.  The October 2011 VA examiner determined that the Veteran did not present with any symptoms of a personality disorder.  As there is no evidence of a superimposed injury or disease in service which resulted in additional disability, service connection on this basis is not warranted.  

In sum, various diagnoses have been provided for the Veteran's symptoms, including schizophrenia, bipolar disorder, psychosis not otherwise specified, mood disorder, depression not otherwise specified, and major depressive disorder.  The VA examiner determined that the appropriate diagnoses for his symptoms, which were variously diagnosed, were psychosis not otherwise specified and major depressive disorder, recurrent.  As the weight of the probative evidence is against the Veteran's claim, service connection for an acquired psychiatric disorder is denied.  38 C.F.R. §§ 3.102, 3.303, 3.304.  The Board has considered the doctrine of reasonable doubt, but for the reasons just expounded, finds it to be inapplicable, as the record does not provide an approximate balance of negative and positive evidence on the merits.  38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice which informs the veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

A letter from the RO dated in September 2008 apprised the Veteran of the information and evidence necessary to establish his claim for service connection.  He was also advised of the evidence that VA would seek to provide and of the information and evidence that he was expected to provide.  See 38 C.F.R. § 3.159(b)(1).  He was also informed of how VA establishes disability ratings and effective dates in the letter.  Dingess/Hartman, 19 Vet. App. 473.  The Board thus finds that the Veteran was provided adequate notice in accordance with 38 U.S.C.A §§ 5103, 5103A with regard to his claim for service connection.

In July 2011, the Board remanded the case for further development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Additional VA treatment records were associated with the claims folder and a medical opinion was provided on remand.  The Veteran was accorded another VA examination, the report of which is of record.  The VA examiner conducted an examination, which included a review of the Veteran's medical records and the Veteran's statements, and provided an opinion with a supporting rationale such that the Board's determination is an informed one.  Accordingly, the information requested by the Board was provided, the examination report is adequate, and there was thus substantial compliance with the Board's remand instructions.  

Regarding the duty to assist, STRs, VA treatment records, private medical records, and SSA records have been obtained and associated with the claims file.  The Veteran has been accorded a VA examination, the report of which is of record.  In an August 2011 letter, the Veteran was requested to submit medical records or information sufficient to allow VA to obtain records pertaining to mental health treatment in the 1980s, to include any treatment for a suicide attempt.  The Veteran did not respond.  As such, there is no duty to assist that has not been met.  The Board notes that additional notice was added to Virtual VA that the Veteran was recently hospitalized for one day due to a seizure.  However, as there is no indication that there is information relevant to the issue decided herein, the Board finds no need to obtain such records.  

The Board is satisfied that VA has sufficiently discharged its duty in this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for an acquired psychiatric disorder, to include depressive disorder, is denied.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


